UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number Pebble Beach Enterprises, INC. a Nevada corporation 1200 Truxtun Avenue #130 Bakersfield, CA 93301 (661) 327-0067 Common Stock, $0.001 par value to be registered under Section 12(g) of The Securities Exchange Act of 1934 I.R.S. Employer I.D. # 87-0733770 Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [X} No [ ] Number of shares of common stock of Pebble Beach Enterprises Inc. outstanding as of September 30, 2006: 40,000,000 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Transitional Small Business Disclosure Format (Check One): Yes [ ] No [X] -1- PEBBLE BEACH ENTERPRISES, INC. BALANCE SHEETS September 30,2006 and December 31,2005 (unaudited) 9/30/06 12/31/05 ASSETS Cash $ 3,281 $ 19,507 Accounts receivable 8,106 Prepaid state taxes 200 - Inventory - mineral rights held for sale 3,013 - Total current assets $ 14,600 $ 19,507 LIABILITIES
